                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DEUNTA FINCH,                               )
                                            )
              Petitioner,                   )
                                            )
              v.                            )       3:20-cv-00653
                                            )       Judge Marvin E. Aspen
UNITED STATES OF AMERICA,                   )
                                            )
              Defendant.                    )

                            MEMORANDUM OPINION & ORDER

MARVIN E. ASPEN, District Judge:

       Deunta Finch filed a supplemental brief in support of his Section 2255 motion. (Dkt. No.

17.) The government has until December 29, 2020 to file a response. It is so ordered.



                                                    ____________________________________
                                                    Marvin E. Aspen
                                                    United States District Judge


Dated: December 15, 2020
       Chicago, Illinois




    Case 3:20-cv-00653 Document 18 Filed 12/16/20 Page 1 of 1 PageID #: 55
